[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________            FILED
                                                 U.S. COURT OF APPEALS
                              No. 08-10601         ELEVENTH CIRCUIT
                                                       JULY 26, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                          CLERK

                     D. C. Docket No. 07-00107-CR-CG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANTHONY TYRONE BROWN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (July 26, 2010)

Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Kristen Gartman Rogers, appointed counsel for Anthony Tyrone Brown, has
filed a motion to withdraw from further representation, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and Brown’s conviction and sentence are AFFIRMED.




                                         2